DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment
Claims 1-7, 9-23, 25, 26, 30-35 are allowable. The restriction requirement of claims 13 and 26 , as set forth in the Office action mailed on 6/14/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants arguments and discussion with Supervisor Alissa Tompkins are convincing.  An extensive search was performed and the below limitations and their specific configuration and function have not been found in the prior art searches. As a result of the included limitations the claims dated 2/15/21 are deemed allowable.

The closest piece of prior art is Donzis 4217705, Brantingham 5179792, Quoc FR2915855. The current claims are distinguished from Donzis, Brantingham, and Quoc at least because Donzis, Brantingham, and Quoc does not teach, suggest, or disclose a sole structure and bladder network comprising “…, wherein a plurality of openings are formed in a bottom of the midsole and extend through the bottom of the midsole, and wherein each of the openings corresponds to and is positioned below a respective conduit, of the plurality of conduits, interconnecting a pair of bladders; and a plurality of stems, wherein each of the stems corresponds to and is positioned in a respective opening of the plurality of openings, wherein each of the stems compresses and at least partially closes the conduit corresponding to the opening in which the stem is positioned to at least partially restrict fluid flow between respective bladders…”.

 The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning which would render the prior art incapable of functioning as designed. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/Catherine M. Ferreira/
Examiner, Art Unit 3732


/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732